USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC#:

DATE FILED: 3 At

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

BRAULIO THORNE, :
On Behalf Of Himself And All Other Persons Similarly Situated,
Plaintiffs, 19-CV-10108 (ALC)
-against- ORDER
DICK BLICK HOLDINGS, INC.,
Defendant.
x

ANDREW L. CARTER, JR., District Judge:
It having been reported to this Court that this case has been or will be settled, it is hereby
ORDERED that the above-captioned action is discontinued without costs and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made within

thirty (30) days.

SO ORDERED.

Dated: March 3, 2020

New York, New York (Arde (Qa

ANDREW L. CARTER, JR.
United States District Judge

 

 
